DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
“Regulator” is defined by Merriam-Webster dictionary (see screenshot listed on the Notice of References Cited) as “one that regulates” and “regulate” is defined as “to fix or adjust the time, amount, degree, or rate of.” The specification does not contain a specific definition and thus the claimed “gate voltage regulator circuit” will be interpreted as a circuit that is used to adjust the degree/amount of gate voltage. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0247751 A1 (“Kinzer”) in view of US 2014/0290963 A1 (“Segura”).

Kinzer teaches:

    PNG
    media_image1.png
    564
    449
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    492
    603
    media_image2.png
    Greyscale


1. An electronic device (see circuit diagram in Fig. 1; see schematic top view in Fig. 2A) comprising: 
an electrically conductive package base (leadframe 203, para 36) including 
a high side die attach pad 225 (para 38), 
a low side die attach pad 205 (para 37) and 
a plurality of I/O terminals 285a-285i (para 43); 

a low side gallium nitride (GaN) based die 110 (para 33) attached to the low side die attach pad, the low side GaN-based die including
a low side gate (para 10, Fig. 1), 
a low side drain (connecting to 215a-215f, para 36), 
a low side source (connecting to 210a-210n, para 37) and 
a level shifter circuit (para 41); 

a high side GaN-based die 115 (para 33) attached to the high side die attach pad, the high side GaN-based die including 
a high side source (coupled to 230a-g, para 38) coupled to the low side drain (230a-230g connect to the metal die pad 225 by bondwire 240a, Fig. 2A; the metal die pad 225 connects by bondwire 245f to drain 215f), 
a high side gate coupled to the level shifter circuit (para 41), and 
a high side drain (connected to 235a-235h, para 38) coupled to one or more of the plurality of I/O terminals (by wirebonds 247a-247h, para 40); and 

an encapsulant at least partially encapsulating the package base, the low side GaN-based die, the silicon-based die, and the high side GaN-based die (para 4, 15, 28, etc.).  


Regarding the limitation: “a silicon-based die including: 
an input for receiving a control signal, 
an output for transmitting a gate control signal, and 
a gate voltage regulator circuit that regulates power to a gate driver circuit, the driver circuit arranged to drive the low side gate of the low side GaN-based die:

Kinzer teaches: a die including an input for receiving a control signal and an output for transmitting a gate control signal (“a third die including a control circuit electrically coupled to the first GaN-based die”, para 10; “a third die secured to the die pad and includes control circuitry configured to control the operation of the first and the second power transistors”, para 13; “a low side transistor driver 160” [i.e. equivalent to the “third die”] “coupled to controller 105. Similarly, high side transistor 115 may have a high side control gate 165 that is operated by a high side transistor driver 170” [i.e. equivalent to the “third die”] “coupled to controller 105”, para 33; “In another example low side drive circuit 160…” para 53; “In another embodiments low and high side drive circuits 160 , 170, respectively may be separate die [i.e. “third die”], para 53 see also Fig. 1).

Kinzer does not explicitly teach that the die is “silicon-based,” because the material of said chip is not discussed at all. However, Kinzer teaches elsewhere generally that “other embodiments may be employed for … a combination of GaN and Si devices in a single package or electronic packages that include other types of devices such as, but not limited to silicon, indium phosphide, gallium nitride or silicon carbide” (para 29). Thus, one of ordinary skill in the art would have found it obvious to form the die from silicon, as suggested by para 29. Silicon is a ubiquitous material used to form integrated circuits, and its benefits would have been obvious to one of ordinary skill in the art, silicon processing having been intensely studied for decades.
Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Furthermore, the choice of silicon out of a known list of materials (silicon, InP, GaN, and SiC) was found by the Supreme Court (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), see MPEP 2141) under multiple rationes, such as “obvious to try”. The number of materials is identified in para 29, is finite (four), the solutions are predictable (mere choice of one of the four materials), and there is a reasonable expectation of success (Si ICs having been extensively studied for decades). 

	Kinzer does not explicitly teach that the die includes a gate voltage regulator circuit that regulates power to a gate driver circuit, the driver circuit arranged to drive the low side gate of the low side GaN-based die.

Segura teaches (see para 42 and Fig. 6): that the die includes a gate voltage regulator circuit (“gate voltage regulator 76 that controls the gate driver circuit 74” and thus provides “the regulation of the gate voltage to an optimal voltage…”) that regulates power (“regulate the gate drive voltage”; because voltage is regulated, then power is also regulated, because power = current multiplied by voltage) to a gate driver circuit (“MOSFET gate driver” 74).
In combination with Kinzer, Segura would suggest as obvious to one of ordinary skill in the art that the driver circuit is arranged to drive the low side gate of the low side GaN-based die (because, as discussed above, Kinzer teaches “a third die secured to the die pad and includes control circuitry configured to control the operation of the first and the second power transistors”, para 13). 

 [0042] The set of electronic control components 31 may also have special MOSFET gate driver circuitry 70 (See FIG. 6 that illustrates an implementation of the MOSFET drivers 70) that are utilized in order to regulate the gate drive voltage applied to one or more MOSFETs 72 over changing input voltage wherein the input voltage is typically supplied by batteries. A MOSFET is the preferred switch; however, any other switch can be utilized. In the circuitry, each MOSFET has a gate driver circuit 74 that generates the gate voltage for each MOSFET and a low voltage detection circuit and gate voltage regulator 76 that controls the gate driver circuit 74 in that it can provide a shutdown signal when the voltage is too low. The regulation of the gate voltage to an optimal voltage allows the MOSFET to dissipate minimal power over large input voltage swings so that MOSFET temperature rise is minimized which increases reliability. The set of electronic control components 31 may also have the circuit 76 that can disable the MOSFETs if the input voltage drops to a level wherein the optimal gate voltage cannot be maintained, thus eliminating MOSFET overheating and self destruction.

    PNG
    media_image3.png
    485
    699
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Segura, including the specific configuration 70, to the invention of Kinzer. The motivation to do so is that the combination produces the predictable results of providing a regulation to the MOSFET such that it can dissipate minimal power over large input voltage swings, and can disable the MOSFET if the input voltage drops to a level wherein the optimal gate voltage cannot be maintained, thus eliminating MOSFET overheating and self destruction” (para 42). 

Kinzer and Segura together further teach and/or suggest as obvious to one of ordinary skill in the art:

2. The electronic device of claim 1 wherein the output of the silicon-based die is coupled to the low side gate and transmits a low side gate control signal (para 10, 13, 33, 53, Fig. 1).  

Response to Arguments
Applicant's arguments (remarks filed 2/25/22) with respect to the pending claims have been considered but are not persuasive. Applicant only generally alleges “Segura does not teach or suggest the features of amended claim 1 and none of the additionally cited references make up for the deficiencies of Segura.” No specific arguments are made. The rejection above describes how Kinzer in view of Segura would teach various limitations and would render the newly amended claim obvious in combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kevin Parendo/Primary Examiner, Art Unit 2819